Citation Nr: 1342107	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  06-33 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

1.  Entitlement to service connection for a low back disability, to include as secondary to service connected right ankle or left knee disabilities.

2.  Entitlement to service connection for the residuals of a neck injury, to include as secondary to service connected right ankle or left knee disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to July 1998.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2005 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, that denied service connection for a lower back disability and residuals of a neck injury.

In June 2009, the Veteran testified before the Board via teleconference.  A transcript of that hearing is of record.

The Board remanded the case for further development in August 2009 and December 2011.  That development was completed and the case has been returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's claim.

The law provides that VA disability compensation is warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310 (2013).

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  The medical examination provided must be thorough and contemporaneous and consider prior medical examinations and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  A medical examination is adequate where it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Additionally, a medical examiner must provide a reasoned medical explanation connecting observations and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

With regard to the Veteran's claims of entitlement to service connection for of a low back disability and neck disability, in a secondary service-connected claim, a medical opinion that a disability is not the result of or due to an already service-connected disability does not address the issue of aggravation.  El-Amin v. Shinseki, 26 Vet. App. 136 (2013).

In the November 2009 VA examination, the examiner concluded that it was less likely as not that the Veteran's current lower back and neck disabilities were related to a January 1983 event that the Veteran referenced.  As the examiner made no reference to the Veteran's service connected right ankle disability or the service connected left knee disability and how those injuries may have aggravated the Veteran's lower back and neck, a new medical opinion is needed on remand.

On remand, the VA examiner must provide a clear opinion not only on the etiology of the Veteran's disabilities but whether the injuries were aggravated by the service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, by an examiner who has not previously examined him, to determine the etiology of any lower back and neck disabilities.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner must specifically acknowledge and consider the lay evidence of the Veteran regarding his current symptoms.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.  The examiner should include a detailed rationale for all opinions provided.  The examiner is requested to set forth all manifestations of the Veteran's lower back disability and neck disability, and provide a medical opinion on the following:

(a) Is it is as least as likely as not (50 percent probability or greater) that the Veteran's lower back disability is related to active service?

(b) Is it is as least as likely as not (50 percent probability or greater) that the Veteran's neck disability is related to active service?
 
(c) Is it is as least as likely as not (50 percent probability or greater) that the Veteran's lower back disability is due to or the result of the service-connected right ankle or left knee disability?

(d) Is it is as least as likely as not (50 percent probability or greater) that the Veteran's neck disability is due to or the result of the service-connected right ankle or left knee disability?

(e) Is it is as least as likely as not (50 percent probability or greater) that the Veteran's lower back disability has been aggravated (increased in severity beyond the natural progress of the disorder) by the service-connected right ankle or left knee disability?

(f) Is it is as least as likely as not (50 percent probability or greater) that the Veteran's neck disability has been aggravated (increased in severity beyond the natural progress of the disorder) by the service-connected right ankle or left knee disability?

2.  After ensuring that the above development is fully undertaken, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 

Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (3) (2013).

